EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bilodeau on 2/11/2022.
The application has been amended as follows: 
Claim 1 has been replace by the following:
An outlet system for transporting comminuted lignocellulosic material from a vessel, said outlet system comprising a bottom portion arranged in or at a bottom of the vessel, said bottom portion having an upper perimeter that is essentially circular and a lower perimeter comprising at least two essentially straight portions opposite each other, and wherein each of the essentially straight portions forms a base for a wedge-shaped surface on a lateral surface of the bottom portion, said wedge-shaped surface being planar and extending upwards to an upper wedge end at the upper perimeter, the outlet system further comprising a chip transfer arrangement that is joined to the lower perimeter and comprises sides that correspond to sides of the lower perimeter, the outlet system comprising an outlet unit that is joined to the chip transfer arrangement and that comprises an outlet that is configured to be connected via a connection portion of the outlet unit to a pump, wherein the outlet unit further has a circular cross- section, and the outlet system further comprising the pump that is connected to the outlet of the outlet system, 
wherein the pump includes a centrifugal pump,

Claim 4 has been canceled.
In claim 5 “claim 4” has been replaced by “claim 1”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  In the final rejection the Examiner rejected the claims over PLATT.  The Examiner interpreted the screw as a screw type pulp which is a displacement type pump.  The applicant amended the claim to state that the pump was a centrifugal pump.  The person of ordinary skill in the art would not substitute the screw type pump with a centrifugal pump as the apparatus intended use was for dry materials which would not work with the centrifugal pump claimed.  The applicant filed an IDS which had references from the supplementary EPO report.  The closet prior art was U.S. 5,700,355 PROUGH.  PROUGH taught the features of instant claim 1 including a centrifugal pump.  However, as amended (adding claim 4 into claim 1) it did not teach the rectangular perimeter with straight sides [Figure 13; two sides are curved sides].  The design change would not be a simple change in shape [MPEP 2144.04 (IV)(B)] because the diamondback shape of PROUGH was specifically designed to prevent chip binding in the bin; therefore changing the shape would remove this property.  As such the features were non-obvious.
The Examiner considered the other EPO references.   The PLATT reference was already cited by the Examiner.  The WO 2014/142724 reference did not teach a centrifugal pump and instead taught twin screws which would be even less obvious to substitute than PLATT.  The WO 2012/102650 reference did not teach any of the shape features of the claim and did not teach the pump.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748